Conaway, J.
The litigation in this cause arises in regard to certain land in the town of Buffalo, Johnson county, Wyo., claimed and held by the complainant, school-district No. 2, under an alleged donation by Yerling K. Hart, since deceased. The cause is similar in many of its facts to the case of Metcalf v. Hart, 27 Pac. Rep. 900,1 (decided at the present term.) But, in our view, the controlling considerations are entirely different. It is apparent from the testimony that the alleged donation was a dedication to the public use for school purposes. The ground is uniformly spoken of by the witnesses as a place for a school-house and school. It is also shown by testimony introduced by complainant that the premises have not been used for school purposes since April, 1886. Such being the case, the property reverts to the grantor or his legal representatives. The entire disuse of the premises for school purposes is not excused by the mere fact that the title was unsettled, or even in litigation.' Complainant was at all times during such litigation, and still is, in possession and control of the premises, and has not been prevented from using them by any legal process or any other means whatever. Complainant also claims under an alleged written contract of defendant with *565the people of Buffalo, of date September 20, 1883. For reasons stated in- our opinion in the case of Metcalf v. Hart, supra, this contention cannot be sustained. The decree of the district court is in favor of defendant, dissolving temporary injunction, dismissing complainant’s bill of complaint, and giving judgment against complainant for costs. Said decree is affirmed.
Geoesbbck, C. J., and Merrell, J., concur.

 Ante. 513.